IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


GERYVILLE MATERIALS, INC.     : No. 505 MAL 2014
                              :
           v.                 :
                              : Petition for Allowance of Appeal from the
BOARD OF SUPERVISORS OF LOWER : Order of the Commonwealth Court
MILFORD TOWNSHIP              :
                              :
DON WEINBERGER, PAUL          :
SHALLAWAY AND LORI            :
SICKENBERGER,                 :
          Intervenors         :
                              :
PETITION OF: GERYVILLE        :
MATERIALS, INC.               :


GERYVILLE MATERIALS, INC.     :       No. 546 MAL 2014
                              :
           v.                 :
                              :       Cross Petition for Allowance of Appeal
BOARD OF SUPERVISORS OF LOWER :       from the Order of the Commonwealth
MILFORD TOWNSHIP              :       Court
                              :
DON WEINBERGER, PAUL          :
SHALLAWAY AND LORI            :
SICKENBERGER,                 :
         Intervenors          :
                              :
CROSS PETITION OF: BOARD OF   :
SUPERVISORS OF LOWER MILFORD :
TOWNSHIP                      :


                                  ORDER


PER CURIAM

     AND NOW, this 11th day of December, 2014, the Petitions for Allowance of

Appeal are DENIED.